                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 COREY DENZAL WILLIAMS,                            )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   No. 3:19-cv-00641
                                                   )   Judge Trauger
 SONYA TROUTT, et al.,                             )
                                                   )
        Defendants.                                )

                                        MEMORANDUM

       Corey Denzal Williams, a pretrial detainee at the Sumner County Jail in Gallatin,

Tennessee, filed this pro se civil rights action under 42 U.S.C. § 1983 against Sonya Troutt and

Preston Stockdale. (Doc. No. 1 at 2.) He paid the filing fee. (Doc. No. 5.) The complaint is before

the court for an initial screening, as required by the Prison Litigation Reform Act (“PLRA”).

I.     Initial Review

       Under the PLRA, the court must screen and dismiss the complaint if it is frivolous or

malicious, fails to state a claim, or seeks monetary relief against an immune defendant. 28 U.S.C.

§ 1915A. The court must also construe a pro se complaint liberally, United States v. Smotherman,

838 F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept

the factual allegations as true unless they are entirely without credibility, Thomas v. Eby, 481 F.3d

434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

II.    Factual Allegations

       On April 13, 2019, the plaintiff went to recreation so his pod could be searched. (Doc. No.

1 at 12.) When the plaintiff returned, Officer Stockdale was waiting in his cell to strip search him.

(Id.) The plaintiff did not refuse, but felt uncomfortable with Stockdale present due to “prior
encounters” with him. (Id.) Officers Stockdale and Blake asked the plaintiff to remove his clothes,

and he stripped to his underwear. (Id.) Stockdale “got mad and combative,” and the plaintiff asked

him to leave. (Id.) Stockdale refused, and the plaintiff felt “uncomfortable and de-humanized, like

[he] was sub-human, or a caged animal put on display for someone’s viewing pleasures.” (Id.)

        Officer Blake grabbed the plaintiff to “control the situation,” and Officer Stockdale

repeatedly punched the plaintiff in the face. (Id.) According to the plaintiff, he was then “engulfed”

by 10 to 15 officers who used “more force than was needed.” (Id.) The plaintiff was punched,

kneed, and kicked in the head and face. (Id.) The plaintiff suffered a swollen eye and injured

thumb. (Id. at 5.) He alleges that he did not hit any officer during this incident. (Id. at 12.)

        The plaintiff also alleges that the jail administration “knowingly allowed” Officer

Stockdale to be present in the plaintiff’s pod. (Id.) Specifically, he alleges that Jail Administrator

Sonya Troutt “knowingly let” Stockdale enter his cell to “shake down and strip search [him].” (Id.

at 13.) The plaintiff requests monetary damages. (Id. at 5.)

        B.      Standard of Review

        To determine whether a prisoner’s complaint “fails to state a claim on which relief may be

granted” under the PLRA’s screening requirements, the court applies the same standard as under

Rule 12(b)(6) of the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th

Cir. 2010). The court therefore accepts “all well-pleaded allegations in the complaint as true, [and]

‘consider[s] the factual allegations in [the] complaint to determine if they plausibly suggest an

entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 681 (2009)). An assumption of truth does not, however, extend to allegations

that consist of legal conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se



                                                   2
pleading must be liberally construed and “held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       C.      Discussion

       “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting

under the color of state law.’” Winkler v. Madison Cty., 893 F.3d 877, 890 (6th Cir. 2018) (quoting

Shadrick v. Hopkins Cty., 805 F.3d 724, 736 (6th Cir. 2015)).

               1.      Capacity of Defendants

       There are two defendants in this action—Jail Administrator Sonya Troutt and Correctional

Officer Preston Stockdale. (Doc. No. 1 at 2.) The plaintiff checked a box reflecting that he brings

this action against Troutt in her individual capacity, and left the “official capacity” box blank. (Id.)

Conversely, the plaintiff checked a box reflecting that he brings this action against Stockdale in

his official capacity, while leaving the “individual capacity” box blank. (Id.)

       “[A] plaintiff’s failure to explicitly state ‘individual capacity’ in the complaint is not

necessarily fatal to” individual-capacity claims. Rodgers v. Banks, 344 F.3d 587, 594 (6th Cir.

2003). “‘If a [Section] 1983 plaintiff fails to affirmatively plead capacity in the complaint, [the

court] then look[s] to the course of proceedings to determine whether’ the defendants received

sufficient notice that they might be held individually liable.” Goodwin v. Summit Cty., 703 F.

App’x 379, 382 (6th Cir. 2017) (quoting Moore v. City of Harriman, 272 F.3d 769, 771 (6th Cir.

2001)). In considering “the defendants’ notice of their potential individual liability,” the court

analyzes “factors [such] as the nature of the plaintiff’s claims, requests for compensatory or

punitive damages, and the nature of any defenses raised in response to the complaint.” Id. (quoting

Moore, 272 F.3d at 772 n.1).



                                                   3
       Here, the complaint places Defendant Stockdale on sufficient notice that the plaintiff is

suing him as an individual. The caption of the complaint lists both Troutt and Stockdale by name

only, not their official titles. (Doc. No. 1 at 1.) He requests compensatory and punitive damages.

(Id. at 5.) And, perhaps most importantly, the essence of the plaintiff’s claim is that Stockdale

personally assaulted him in his cell. (Id. (“I was assaulted by ‘Officer Stockdale’ [no one] else was

involved.”).) Finally, the Sixth Circuit has specifically noted that the court should resolve any

doubt about whether to construe a complaint “against the defendants individually” in a pro se

plaintiff’s favor. See Lindsay v. Bogle, 92 F. App’x 165, 169 (6th Cir. 2004) (citing Boswell v.

Mayer, 169 F.3d 384, 387 (6th Cir. 1999)) (“To the extent doubt persists that this combination of

factors warrants construing the complaint as one against the defendants individually, this doubt

should be resolved in Lindsay’s favor as a pro se plaintiff.”). Accordingly, the court will consider

the plaintiff’s claims against the defendants in both their individual and official capacities.

               2.      Dismissal of Official-Capacity Claims

       Defendants Troutt and Stockdale are employees of the Sumner County Sheriff’s

Department. (Doc. No. 1 at 2.) “[I]ndividuals sued in their official capacities stand in the shoes of

the entity they represent.” Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (citing Kentucky v.

Graham, 473 U.S. 159, 165 (1985)). Thus, the plaintiff’s official-capacity claims against are

essentially claims against Sumner County. To state a claim against Sumner County, the plaintiff

must allege that he “suffered a constitutional violation” and that the County’s “policy or custom

directly caused the violation.” Hadrick v. City of Detroit, Mich., 876 F.3d 238, 243 (6th Cir. 2017)

(citing Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978)). Here, even

liberally construing the complaint, the plaintiff makes no such allegation regarding a policy or




                                                  4
custom. The plaintiff, therefore, fails to state a claim against Sumner County, and his official-

capacity claims will be dismissed.

                3.      Dismissal of Individual-Capacity Claim against Defendant Troutt

        The plaintiff’s only allegation against Jail Administrator Sonya Troutt is that she

“knowingly let” Defendant Stockdale “come in [his] cell to shake down and strip search [him],

and assaulted [him].” (Doc. No. 1 at 13.) He also alleges that “Sumner County Jail Administration

knowingly allowed” Defendant Stockdale “to come back in these pods around inmates and [the

plaintiff].” (Id. at 12.) These allegations are insufficient to state a claim against Troutt.

        “Section 1983 liability must be premised on more than . . . the right to control one’s

employees.” Everson v. Leis, 556 F.3d 484, 496 (6th Cir. 2009) (citing Shehee v. Luttrell, 199 F.3d

295, 300 (6th Cir. 1999)). Thus, a claim against a supervisor official “must fail . . . unless ‘the

supervisor encouraged [a] specific incident of misconduct or in some other way directly

participated in it.’” Cardinal v. Metrish, 564 F.3d 794, 802–03 (6th Cir. 2009) (quoting Combs v.

Wilkinson, 315 F.3d 548, 558 (6th Cir. 2002)). “At a minimum a plaintiff must show that the

official at least implicitly authorized, approved, or knowingly acquiesced in the unconstitutional

conduct of the offending officers.” Id. at 803 (quoting Combs, 315 F.3d at 558). Here, the

plaintiff’s vague allegation that Defendant Troutt “knowingly let” Defendant Stockdale assault

him does not reflect the type of “direct participation” necessary for liability under Section 1983.

Accordingly, Sonya Troutt will be dismissed as a defendant.

                4.      Individual-Capacity Claim against Defendant Stockdale

        The plaintiff alleges that Defendant Stockdale repeatedly punched him in the face after he

asked Stockdale to leave his cell during a strip search. He also alleges that one other officer grabbed

him, and several other officers “engulfed” him, but the plaintiff specifies that it was only Defendant



                                                   5
Stockdale who “assaulted” him. (Doc. No. 1 at 5 (“I was assaulted by ‘Officer Stockdale’ [no one]

else was involved.”).) The plaintiff suffered a swollen eye and injured thumb.

       As a pretrial detainee, the Due Process Clause of the Fourteenth Amendment establishes

the plaintiff’s right to be free from excessive force. Coley v. Lucas Cty., Ohio, 799 F.3d 530, 537–

38 (6th Cir. 2015) (discussing Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015)). “[W]hen

assessing pretrial detainees’ excessive force claims [the court] must inquire into whether the

plaintiff shows ‘that the force purposely or knowingly used against him was objectively

unreasonable.’” Id. at 538 (quoting Kingsley, 135 S. Ct. at 2473). This inquiry should “account for

the ‘legitimate interests that stem from [the government’s] need to manage the facility in which

the individual is detained,’ appropriately deferring to ‘policies and practices that in th[e] judgment’

of jail officials ‘are needed to preserve internal order and discipline and to maintain institutional

security.’” Kingsley, 135 S. Ct. at 2473 (quoting Bell v. Wolfish, 441 U.S. 520, 540 (1979)).

       Here, accepting the plaintiff’s allegations as true, the court concludes that the plaintiff has

stated an excessive force claim against Defendant Stockdale.

III.   Conclusion

       For these reasons, the plaintiff’s excessive force claim against Defendant Stockdale in his

individual capacity will be referred to the Magistrate Judge for further proceedings consistent with

the accompanying order, and all other claims and defendants will be dismissed.


                                                       ____________________________________
                                                       ALETA A. TRAUGER
                                                       United States District Judge




                                                  6
